Citation Nr: 1024882	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  09-22 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral cataracts, to 
include as secondary to service-connected diabetes mellitus. 

2.  Entitlement to service connection for erectile dysfunction, 
to include as secondary to heart disease and/or service-connected 
diabetes mellitus. 

3.  Entitlement to service connection for heart disease, to 
include coronary artery disease and ischemic heart disease, 
claimed on a direct basis or as secondary to service-connected 
diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1966 to December 
1968.  

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in North 
Little Rock, Arkansas.

In January 2010, the Veteran testified at a videoconference 
hearing at the RO before the undersigned.  A copy of the 
transcript of that hearing is of record.  In January and February 
2010, the Veteran submitted to the Board additional evidence for 
consideration in connection with the claims on appeal.  The 
Veteran submitted waivers of RO jurisdiction of such evidence.  
Thus, the Board accepts this evidence for inclusion in the record 
on appeal.  38 C.F.R. § 20.1304 (2009).

One of the issues certified for appellate review was service 
connection for coronary artery disease.  As reflected on the 
title page of this decision, the Board has slightly 
recharacterized that issue to encompass all types of heart 
disease.  A claimant's identification of the benefit sought does 
not require any technical precision.  Ingram v. Nicholson, 21 
Vet. App. 232, 256-57 (2007)("It is the pro se claimant who 
knows what symptoms he is experiencing and that are causing him 
disability, .... [and] it is the Secretary who knows the 
provisions of title 38 and can evaluate whether there is a 
potential under the law to compensate an averred disability based 
on a sympathetic reading of the material in a pro se 
submission.")  A claimant may satisfy this requirement by 
referring to a body part or system that is disabled or by 
describing symptoms of the disability.  Brokowski v. Shinseki, 23 
Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 
1, 5 (2009)(stating that, when determining the scope of a claim, 
the Board must consider "the claimant's description of the 
claim; the symptoms the claimant describes; and the information 
the claimant submits or that the Secretary obtains in support of 
that claim"); 38 C.F.R. § 3.159(c)(3).  Indeed, the record shows 
that the Veteran's claimed heart disorder has also been described 
as being ischemic heart disease.  Thus, given the Veteran's 
description of his claim, the Board finds that recharacterization 
of the issue of entitlement to service connection for heart 
disease, to include coronary artery disease and ischemic heart 
disease, is most appropriate.

On October 13, 2009, in accordance with authority provided in 
38 U.S.C.A. § 1116, the Secretary of Veterans Affairs announced 
his decision to establish presumptions of service connection, 
based upon exposure to herbicides within the Republic of Vietnam 
during the Vietnam era, for three new conditions:  ischemic heart 
disease, Parkinson's disease, and B cell leukemias.  As required 
by 38 U.S.C.A. § 1116, the Department of Veterans Affairs (VA) 
will issue regulations through notice and comment rule-making 
procedures to establish the new presumptions of service 
connection for those diseases.  Those regulations will take 
effect on that date that final rule is published in the Federal 
Register.  Until that time, VA does not have authority to 
establish service connection and award benefits based upon the 
planned new presumptions.  On November 20, 2009, the Secretary of 
Veterans Affairs directed the Board to stay action on all claims 
for service connection that cannot be granted under current law 
but that potentially may be granted based on the planned new 
presumptions of service connection for ischemic heart disease, 
Parkinson's disease, and B cell leukemias based upon exposure to 
herbicides in the Republic of Vietnam during the Vietnam era.  As 
this appeal contains at least one claim that may be affected by 
these new presumptions, the Board must stay action on that matter 
in accordance with the Secretary's stay.  Once the planned final 
regulations are published, the adjudication of any case or claim 
that has been stayed will be resumed.  VBA Fast Letter 09-50 
(revised March 25, 2010).

The Board also finds that adjudication of the secondary service 
connection claim for erectile dysfunction must be deferred 
pending the outcome of the initial adjudication of the service 
connection claim for heart disease.  See Henderson v. West, 12 
Vet. App. 11, 20 (1998) (citing Harris v. Derwinski, 1 Vet. App. 
180 (1991) (where a decision on one issue would have a 
"significant impact" upon another, and that impact in turn could 
render any review of the decision on the other claim meaningless 
and a waste of appellate resources, the two claims are 
inextricably intertwined).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board's review of the claims file reveals that further 
development on the matter of entitlement to service connection 
for bilateral cataracts is warranted. 

The Veteran asserts that his bilateral cataracts and erectile 
dysfunction are secondary to his service-connected diabetes 
mellitus.  Under section 3.310(a) of VA regulations, service 
connection may be established on a secondary basis for a 
disability which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) proximately 
caused by or (b) proximately aggravated by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).  [Emphasis added].   Where a service-connected 
disability aggravates a nonservice-connected condition, a veteran 
may be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing prior to 
the aggravation. Allen, 7 Vet. App. at 448.  Service connection 
cannot be awarded on an aggravation basis without establishing a 
pre-aggravation baseline level of disability and comparing it to 
current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 
2006).  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. Davis 
v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).
 
Private lab reports dated in September 2007 revealed elevated 
glucose levels.  A November 2007 private treatment record from 
Dr. B showed an initial diagnosis of diabetes mellitus.  
Thereafter, the Veteran was awarded entitlement to service 
connection for diabetes mellitus in January 2008 RO rating 
decision. 

In a February 2008 treatment note, a private physician, Dr. M, 
listed a diagnosis of cataract secondary to diabetes mellitus.  
However, in an April 2008 VA eye examination report, the examiner 
diagnosed diabetes without retinopathy as well as age-related 
cataracts.  In a June 2008 addendum VA eye medical opinion, after 
a review of the Veteran's claims file, the VA examiner opined 
that the Veteran's cataracts were less likely as not the result 
of diabetes, as advanced nuclear sclerosis (at an earlier age) 
can be related to diabetes but was more typical of age related 
cataracts.

VA has a duty to ensure that any examination or VA opinion it 
provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board observes that the Veteran was provided with a 
VA examination for his cataracts in April 2008 and a VA medical 
opinion in June 2008.  However, neither the examination report 
nor the opinion are adequate for rating purposes because they 
failed to address whether the Veteran's service-connected 
diabetes aggravated his claimed bilateral cataracts.  The Board 
therefore finds that a remand is necessary to provide the Veteran 
with an adequate medical opinion that rely on all the evidence of 
record as well as fully explain all findings and opinions in 
sufficient detail.

The claims file reflects that the Veteran has received VA medical 
treatment from the VA Medical Center in Little Rock, Arkansas (VA 
Central Arkansas Healthcare System); however, as the claims file 
only includes outpatient and inpatient treatment records from 
that provider dated up to May 2008, any additional records from 
that facility should be obtained.  The Board emphasizes that 
records generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC/RO should obtain 
and associate with the claims file all outstanding VA records.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records pertaining to 
the Veteran's claimed bilateral cataracts 
from the Little Rock VAMC (VA Central 
Arkansas Healthcare System) for the period 
from May 2008 to the present.

2.  Thereafter, the Veteran's claims file 
should be returned to Dr. E. H., who 
conducted the Veteran's April 2008 VA eye 
examination and subsequent June 2008 addendum 
opinion, in order to determine whether the 
Veteran's service-connected diabetes 
aggravated his bilateral cataracts.  If Dr. 
E. H. is unavailable, the Veteran's claims 
file should be forwarded to other appropriate 
clinicians.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner.  The examiner 
should indicate in the report that the claims 
file was reviewed. 

Based on a review of the claims folder and 
utilizing sound medical principles, the 
appropriate examiner is requested to provide 
an opinion as to whether it is as least as 
likely as not (50 percent probability or 
greater) that any diagnosed bilateral 
cataracts were caused or aggravated by his 
service-connected diabetes.  If the examiner 
determines that a there has been aggravation 
as a result of the diabetes mellitus, the 
examiner should report the baseline level of 
severity of the bilateral cataracts prior to 
the onset of aggravation, or by the earliest 
medical evidence created at any time between 
the onset of aggravation and the receipt of 
medical evidence establishing the current 
level of severity.  In doing so, the examiner 
should acknowledge and discuss the April 2008 
VA examination findings, the June 2008 VA 
medical opinion findings, and private 
physician findings of record as well as the 
Veteran's statements as to nexus and 
continuity of symptomatology.     

The rationale for all opinions expressed 
should be provided in a legible report.  If 
the examiner cannot provide an opinion 
without resorting to mere speculation, such 
should be stated along with a supporting 
rationale.

3.  The Veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications, 
including the address where the notice was 
sent must be associated with the claims file.  
The Veteran is to be advised that failure to 
report for a scheduled VA examination without 
good cause shown may have adverse effects on 
his claims.  38 C.F.R. § 3.655.

4.  After completion of the above and any 
additional development deemed necessary, the 
issues on appeal should be reviewed with 
consideration of all applicable laws and 
regulations--specifically to include 
consideration of all of the evidence added to 
the record since the September 2008 SOC.  If 
any benefit sought on appeal remains denied, 
the Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


